Citation Nr: 0119797	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  96-44 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to April 
1978.  

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from October 1994 and September 
1995 rating decision by that, collectively, denied: 1) the 
veteran's petition to reopen a claim for service connection 
for a back disorder on a direct basis; 2) his claim for 
service connection for a back disorder secondary to bilateral 
pes planus; and 3) his claim for service connection for 
schizophrenia.  The veteran appealed the denials to the 
Board.

In September 1997 and May 1998, the Board remanded the issues 
on appeal to the RO for additional development.  In April 
1999, the Board issued a decision which, in pertinent part, 
reopened the veteran's claim for service connection for a 
back disorder on a direct basis, but denied as not well 
grounded the veteran's claims for service connection for a 
back disability (on both a direct basis and as secondary to 
the service-connected bilateral pes planus) and for 
schizophrenia.  The veteran, in turn, appealed the denials of 
service connection to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court).

On January 30, 2001 the Court issued an order that vacated 
the Board's April 1999 decision with respect to the denials 
of service connection for a back disability and for 
schizophrenia, and remanded the matters to the Board for 
further proceedings consistent with the order.  


REMAND

In its order, the Court noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), enacted during the pendency of the veteran's appeal, 
explicitly eliminated the requirement that a claimant submit 
a well-grounded claim.  The Court remanded the issues on 
appeal for readjudication by the Board in light of the Act.  

The Board notes, however, that in view of the changes in the 
law brought about by the Veterans Claims Assistance Act of 
2000, VA must ensure compliance with the notice and duty to 
assist provisions contained in the new law.  This should 
include consideration of whether any additional notification 
or development action is required under the Act.  VA is 
required to notify the claimant of the evidence necessary to 
complete the application for the benefit sought, as well as 
of its efforts to procure relevant evidence.  Moreover, 
required development action may include requesting 
information as described in 38 U.S.C.A. § 5106, as well as 
the accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.    

Ater considering the issues on appeal in light of the facts 
pertinent to each issue, and the duties to notify and assist 
imposed by the act, the Board finds that additional 
development is need prior to consideration of each of the 
claims on appeal on the merits.

In the case at hand, the veteran's service medical records 
are negative for complaints or findings related to a back 
disability or schizophrenia.

VA and private treatment records dated from 1994 to 1997 
note: the veteran's complaints of back pain since service; x-
ray findings of a minimal degree of kyphosis, centered at the 
third and fourth lumbar vertebrae (L3-L4), and a mild degree 
of scoliosis in this same area with convexity to the left; 
and a diagnosis of chronic low back pain.  The veteran 
contends that he initially injured his back while on active 
duty, and that he has experienced problems with it ever 
since.  He also contends, in the alternative, that the 
problems with his back are the result of his service-
connected bilateral pes planus deformity.  There is no 
medical evidence of record addressing the etiology of the 
veteran's back disability.

In addition, VA and private treatment records dated from 1985 
to 1997 note the veteran's psychiatric complaints, including 
depression, anxiety and flashbacks.  Diagnoses included 
schizophrenia.  The veteran contends that his schizophrenia 
is related to his military service.  There is no medical 
evidence of record addressing the relationship, if any, 
between the veteran's schizophrenia and his active military 
service.

Under these circumstances, and in view of the heightened 
duties imposed by the Veterans Claims Assistance Act of 2000, 
the Board finds that the veteran should undergo appropriate 
VA examinations to obtain medical opinions as to the etiology 
of any currently diagnosed back disability and schizophrenia.  
The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the veteran.  

Prior to arranging for the veteran to undergo any further 
examinations, the RO must obtain and associate with the 
claims files all outstanding pertinent medical records, to 
specifically include any records from VA facilities or other 
governmental entities.  In particular, the veteran has 
indicated that he received treatment at the St. Louis VA 
Medical Center (VAMC) as early as 1980.  Significantly, 
however, while many treatment records from the St. Louis VAMC 
have been obtained, no attempt was made to obtain the 
veteran's complete record of treatment since 1980.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

The RO should also obtain all outstanding pertinent medical 
records from any other source(s) or facility(ies) identified 
by the veteran, as well as undertake any other development 
and/or notification action deemed warranted by the Act.

Accordingly, these matters are hereby REMANDED to the RO for 
the following:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from VA facilities and 
any other source(s) or facility(ies) 
identified by the veteran.  In 
particular, the RO should contact the St. 
Louis VAMC and request photocopies of all 
previously unobtained treatment records 
pertaining to the veteran's complaints of 
a back disability and schizophrenia.  If 
any requested records are not available, 
or the search for any such records 
otherwise yields negative results, that 
fact should be noted in the claims files, 
and he and his representative should be 
so notified.  The veteran is also free to 
submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to do 
so before arranging for him to undergo 
examination.

2.  After all available records received 
pursuant to the above-requested 
development have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo orthopedic and 
psychiatric examinations.  The claims 
file, to include a complete copy of this 
REMAND, must be made available to and be 
reviewed by each physician designated to 
examine the veteran.  All indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail.  Following 
examination of the veteran, review of his 
pertinent medical history (to include 
that cited to herein), and with 
consideration of sound medical 
principles, each examiner should render 
an opinion as to whether, with respect to 
any diagnosed back disability or 
schizophrenia, it is as least as likely 
as not that the disability is the result 
of injury or disease incurred or 
aggravated during active military 
service.  In addition, with respect to 
any diagnosed back disability, the 
examiner should render an opinion as to 
whether it is as least as likely as not 
that the disability was caused by the 
service-connected pes planus and, if not 
directly caused, whether it is as least 
as likely as not that the veteran's pes 
planus causes the back disability to be 
more severe and, if so, the extent of the 
increase in severity.  Each examiner 
should set forth all examination 
findings, along with the complete 
rationale for the opinions expressed, in 
a typewritten report.

3.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
files and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  

6.  After completion of the foregoing 
requested development, and any other 
indicated development and/or notification 
action, the RO should readjudicate the 
claims for service connection for a back 
disability and for schizophrenia in light 
of all pertinent evidence and legal 
authority, to specifically include that 
cited to herein.  If the veteran fails to 
report for any scheduled examination(s), 
the RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.  The 
RO must provide adequate reasons and 
bases for its determinations, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that were noted in the REMAND.

7.  If either benefit sought on appeal 
continues to be denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims files are returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
comply with an order of the Court; it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



